DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is being considered by the examiner.

Response to Amendment/Arguments
The response, filed 07/23/2021, has been entered. Claims 1-10, 12, 14, and 16-17 are cancelled. Claims 11, 13, 15, and 18-20 are pending. The previous 112b rejection of claim 16 is withdrawn due to claim cancellation. Applicant’s arguments regarding claims 11, 13, 15, and 18-20 have been fully considered but are unpersuasive.
On pages 5-6 of the response, applicant argues that Colombo fails to teach the temperature sensor being situated on the axis of symmetry of the inlet connector piece. Applicant further argues that Garbers fails to teach a cylindrical inlet connector piece configured to admit the fluid into a low-pressure sensor device, wherein the inlet connector piece has a circular inlet opening on a side facing away from the pressure sensor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is Garbers who is relied upon as teaching the temperature sensor being situated on the axis of symmetry of the inlet connector piece. It is Colombo who is relied upon as teaching a cylindrical inlet connector piece configured to admit the fluid into a low-pressure sensor device, wherein the inlet connector piece has a circular inlet opening on a side facing away from the pressure sensor. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 6 of the response, applicant argues that the heat shield of Garbers has a completely different function from the sieve-type wall structure of the present invention and “[a]ccordingly, there is no reason for a person skilled in the art to combine the pressure sensor of Colombo with the heat shield of Garbers of an exhaust gas temperature sensor without any cylindrical inlet connector piece”. In response, the examiner firstly notes that both Colombo and Garbers teach a sieve-type wall structure for allowing passage of a fluid to the sensor(s). Secondly, the examiner notes that the combination does not result in an exhaust gas temperature sensor without any cylindrical inlet connector piece, as alleged by applicant. In contrast, the combination of Colombo and Garbers results in merely the device of Colombo (FIGS. 1-5) with the temperature sensor (10) moved slightly such that it is situated on the axis of symmetry of the inlet connector piece (11 / 5 + 11). Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case (regarding claim 1), Colombo teaches (FIGS. 1-5) every limitation except that the temperature sensor (10) is situated on the axis of symmetry of the inlet connector piece (11 / 5 + 11). Thus, the difference between the claimed invention and Colombo is merely the slight rearrangement of the temperature sensor such that it is centered within 11. Garbers teaches (FIGS. 2-7 and 10) that such a mere rearrangement of this part (temperature sensor 22) to be centered (with respect to 30 / 38) is known. Further, rearranging the temperature sensor of Colombo, as taught by Garbers, would not modify the operation of the device. Therefore the examiner finds the aforementioned argument unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 18: This claim depends upon claim 17, which has been cancelled. For the purposes of examination and in light of the specification, claim 18 is interpreted as being dependent upon claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (US 20110138921 A1, prior art of record via IDS) in view of Garbers et al. (DE 102014118415 A1, prior art of record via IDS - all citations are to the English translation provided in a previous Office action).Regarding claim 11:Colombo teaches (FIGS. 1-5) a low-pressure sensor device for measuring a charge pressure of a motor in a vehicle (e.g. [0032]), the low-pressure sensor device comprising:
a pressure sensor (30) configured to measure a pressure of a fluid in the low-pressure sensor device; 
a temperature sensor (10) configured to measure a temperature of the fluid in the low-pressure sensor device; and 
a cylindrical inlet connector piece (11 / 5 + 11) configured to admit the fluid into the low-pressure sensor device, the inlet connector piece having a circular inlet (FIG. 2 - 11) opening on a side facing away from the pressure sensor (30), the inlet connector piece having a sieve-type wall structure (FIG. 2 - 11; [0035]) which includes a multitude of recesses (see FIG. 2 which shows the perforated structure / recesses of 11) in a subregion (region of 11 which contains perforations / recesses as seen in FIG. 2) facing the inlet opening
wherein the temperature sensor (10) is at least partially situated at a level of the sieve-type wall structure (see FIG. 2 which shows the perforated / sieve-type wall structure of 11; [0035]) of the inlet connector piece (5 + 11)Colombo fails to teach:
wherein the inlet connector piece is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor to a center point of the inlet opening (i.e. Colombo fails to teach that the temperature sensor 10 is centered within 11)
wherein the temperature sensor is situated on the axis of symmetry of the inlet connector pieceGarbers teaches (FIGS. 2-7 and 10):
wherein the inlet connector piece (e.g. 30 / 38) is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor (22) to 
wherein the temperature sensor (22) is situated on the axis of symmetry of the inlet connector piece (30 / 38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor centered within the inlet connector piece, as taught by Garbers, in the device of Colombo as it is an art recognized equivalent position for the temperature sensor. Additionally/alternatively, centering the temperature sensor is merely rearrangement of a part which would not have modified the operation of the device.
Regarding claim 13:Colombo and Garbers teach all the limitations of claim 11, as mentioned above.Colombo also teaches (FIGS. 1-2):
wherein the inlet connector piece (5 + 11) has a completely closed wall structure in a subregion (region of 5 + 11 which is, relative to FIG. 1, above the recesses / perforations in 11) facing away from the inlet opening (indicated at 11 in FIG. 2)
Regarding claim 15:Colombo and Garbers teach all the limitations of claim 11, as mentioned above.Colombo also teaches:
wherein the inlet connector piece is injection-molded in one piece([0054] in view of [0033]-[0034])
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113.
Regarding claim 18:Colombo and Garbers teach all the limitations of claim 11, as mentioned above.Colombo also teaches (FIGS. 1-5):
wherein the pressure sensor (30) is situated on the axis of symmetry of the inlet connector piece (11)
Regarding claim 19:Colombo and Garbers teach all the limitations of claim 11, as mentioned above.Colombo also teaches (FIGS. 1-5):
an O-ring (5b) configured to seal a transition region from the inlet connector piece to an inlet connector piece contact region of the low-pressure sensor device

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (US 20110138921 A1, prior art of record via IDS) in view of Lim (US 20130213338 A1, prior art of record) and further in view of Garbers et al. (DE 102014118415 A1, prior art of record via IDS - all citations are to the English translation provided in a previous Colombo teaches (FIGS. 1-5) a method of use of an inlet connector piece, comprising:
providing a low-pressure sensor device (1), the low-pressure sensor device including a pressure sensor (30) configured to measure a pressure of a fluid in the low-pressure sensor device, a temperature sensor (10) configured to measure a temperature of the fluid in the low-pressure sensor device, and a cylindrical inlet connector piece (11 / 5 +11) configured to admit the fluid into the low-pressure sensor device, the inlet connector piece having a circular inlet opening (FIG. 2 - 11) on a side facing away from the pressure sensor (30), the inlet connector piece having a sieve-type wall structure (FIG. 2 - 11; [0035]) which includes a multitude of recesses (see FIG. 2 which shows the perforated structure / recesses of 11) in a subregion (region of 11 which contains perforations / recesses as seen in FIG. 2) facing the inlet opening
wherein the temperature sensor (10) is at least partially situated at a level of the sieve-type wall structure (see FIG. 2 which shows the perforated / sieve-type wall structure of 11; [0035]) of the inlet connector piece (5 + 11)Colombo fails to teach:
using the inlet connector piece as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle
wherein the inlet connector piece is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor to a center point of 
wherein the temperature sensor is situated on the axis of symmetry of the inlet connector pieceLim teaches (FIGS. 4-5):
using the inlet connector piece as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle ([0076])
          Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet connector piece of Colombo as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle, as taught by Lim, to sense boost pressure for a supercharger. Lim teaches that fluid pressure sensors such as Colombo may be used to measure a charge or boost pressure for a supercharger.Garbers teaches (FIGS. 2-7 and 10):
wherein the inlet connector piece (e.g. 30 / 38) is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor (22) to a center point (i.e. Garbers teaches that the temperature sensor 22 is centered within 30 / 38)
wherein the temperature sensor (22) is situated on the axis of symmetry of the inlet connector piece (30 / 38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor centered .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856